DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement filed 26 Oct 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the foreign patent document referred to therein has not been considered.
Claim Objections
Claim(s) 1-20 is/are objected to because of the following informalities:
Claim 1, Ln. 6 recites “airway pressure data and air flow data” which should read “the airway pressure data and the air flow data” following after the earlier recitation
Claim 4, Ln. 4 recites “wherein status” which should read “wherein the status” following after the earlier recitation
Claim 8, Ln. 3 recites “a parameters” which should either read “a parameter” or “parameters” depending on whether the term parameter is intended in singular or plural
Claim 9, Ln. 1 recites “uses esophageal pressure data” which should read “uses the esophageal pressure data” following from claim 1
Claim 18, Ln. 2 recites “using esophageal pressure data” which should read “using the esophageal pressure data” following from claim 1
Claim 19, Ln. 6 recites “airway pressure data and air flow data” which should read “the airway pressure data and the air flow data” following after the earlier recitation
Claim 20, Ln. 8-9 recites “airway pressure data and air flow data” which should read “the airway pressure data and the air flow data” following after the earlier recitation
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “one or more sensors to provide measurement data for each of esophageal pressure data, airway pressure data, and airway flow data from a patient being ventilated” in Ln. 2-3 which deems the claim indefinite. The claim only requires a minimum of one sensor. However, the specification of the instant application appears to indicate that at least two sensors are required (e.g. Fig. 16 #1602, 1604; 
Claim 12 recites the limitation “the settings include” in Ln. 1 which deems the claim indefinite. Claim 11 has recited both “settings from a ventilator control algorithm” and “settings in the ventilator.” The instant limitation is not clear as to which of those two settings is being referenced. It appears the limitation may be intended to read “the settings in the ventilator include.”
Claim 19 recites the limitation “from one or more sensors for each of esophageal pressure data, airway pressure data, and airway flow data from a patient being ventilated” in Ln. 2-4 which deems the claim indefinite. The claim only requires a minimum of one sensor. However, the specification of the instant application appears to indicate that at least two sensors are required (e.g. Fig. 16 #1602, 1604; ¶0076) in order to provide all three measures recited by the claim. Thus, the recitation of “one or more sensors” appears to be improperly broad in scope as it appears the recited measurement data must require at least two sensors in order to be accurately collected. For the purposes of examination the limitation will be interpreted as reading “from 
Claim 20 recites the limitation “from one or more sensors for each of esophageal pressure data, airway pressure data, and airway flow data from a patient being ventilated” in Ln. 5-6 which deems the claim indefinite. The claim only requires a minimum of one sensor. However, the specification of the instant application appears to indicate that at least two sensors are required (e.g. Fig. 16 #1602, 1604; ¶0076) in order to provide all three measures recited by the claim. Thus, the recitation of “one or more sensors” appears to be improperly broad in scope as it appears the recited measurement data must require at least two sensors in order to be accurately collected. For the purposes of examination the limitation will be interpreted as reading “from sensors for each of esophageal pressure data, airway pressure data, and airway flow data from a patient being ventilated” (removing the “one or more” language).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the steps of 1) accessing measurement data and 2) comparing the esophageal pressure data with changes to one or more of [the] airway pressure data and [the] air flow data to determine an accuracy of the esophageal pressure data, both of which merely amount to mental processes. The accessing of data and then comparing portions of the data 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kremeier (U.S. Pub. 2019/0231202).
Regarding claim 1, Kremeier discloses a system (Figs. 1-7) to improve operation of a ventilator comprising: sensors (supplying data of Fig. 4; ¶0062) to provide measurement data for each of esophageal pressure data (Fig. 4 #60), airway pressure data (Fig. 4 #27), and airway flow data (Fig. 4 #26) from a patient being ventilated; and a processor (Fig. 7 #19; ¶¶0048-0053) electronically coupled to the sensors and receiving the measurement data therefrom, the processor continuously compares the esophageal pressure data with changes to one or more of the airway pressure data 
Regarding claim 2, Kremeier discloses the accuracy of the esophageal pressure data is determined by comparing the airway pressure data to the esophageal pressure data during one or more of 
Regarding claim 3, Kremeier discloses the comparing occurs over multiple breaths (¶0077 – “repositioned” and then “checked again” requires more than one breath) from the patient being ventilated and the processor further determines a trend (¶0077 – delta pressure values) that is included in the accuracy of the esophageal pressure data. The claim does not require the multiple breaths to occur in immediate succession. The calculation of delta pressure values may be broadly read as a trend as they comprise paired data points across time. The claim does not require the trend to be determined across the multiple breaths.
Regarding claim 4, Kremeier discloses a display (¶0058, see also ¶0049 and Fig. 4 waveform display) for indicating a status of the patient or system using the esophageal pressure data; and wherein the status on the display is used as part of a clinical decision support (CDS) to improve the use of the ventilator (data from Fig. 4 evaluated in process of Fig. 6 to determine if catheter status acceptable). The status of the claim need not be more than a displaying of the esophageal pressure data.
Regarding claim 5, Kremeier discloses the status on the display is used to improve one or more of a placement and setup of the one or more sensors to provide the esophageal pressure data (Fig. 6; ¶0077). Only one portion of the “one or more” clause is required for reading on the claim.
Regarding claim 6, Kremeier discloses the processor determines whether an occlusion test is successful from an analysis of a change in esophageal pressure divided by the change in airway pressure during times of zero flow (¶0077).
Regarding claim 9, Kremeier discloses the processor uses the esophageal pressure data to determine an intrinsic PEEP in the patient (¶¶0089-0093; Table 5).
Regarding claim 10, Kremeier discloses the intrinsic PEEP is automatically detected by measuring a change in esophageal pressure data during a patient triggering before a change to one or more of the airway pressure data and the airway flow data at a start of a breath of the patient (¶¶0089-0093).
Regarding claim 11, Kremeier discloses the processor uses settings from a ventilator control algorithm as input along with a degree of the intrinsic PEEP to automatically calculate changes to settings in the ventilator (e.g. Table 5 “clinical recommendations”; ¶0064).
Regarding claim 12, Kremeier discloses the settings include one or more of a PEEP setting (¶0081), a sensitivity level, a cycling criteria, a pressure support level, a tidal volume, a breath rate, and an inspiration-expiration (I:E) ratio (Table 5). Only one portion of the “one or more” clause is required for reading on the claim.
Regarding claim 13, Kremeier discloses the processor uses a transpulmonary pressure data to calculate a change in a PEEP (¶¶0081-0082, 0093).
Regarding claim 14, Kremeier discloses the PEEP is managed by maintaining the transpulmonary pressure data at end of exhalation of the patient in a predetermined range (¶¶0081-0082).
Regarding claim 17, Kremeier discloses the processor automatically make changes to a ventilator control algorithm when the accuracy of the esophageal pressure data is above a threshold of accuracy (“reliable” in ¶0077). When the Peso measurement disclosed in ¶0077 is considered to be “reliable” the processor may make 
Regarding claim 18, Kremeier discloses the processor automatically make changes to a ventilator control algorithm including using the esophageal pressure data to control breath delivery (e.g. ¶0080).
Regarding claim 19, Kremeier discloses a method (Figs. 1-7) to improve operation of a ventilator comprising: accessing measurement data (Fig. 4; ¶0062), by a computer processor (Fig. 7 #19; ¶¶0048-0053), from sensors for each of esophageal pressure data (Fig. 4 #60), airway pressure data (Fig. 4 #27), and airway flow data (Fig. 4 #26) from a patient being ventilated; and comparing, by the computer processor, the esophageal pressure data with changes to one or more of the airway pressure data 
Regarding claim 20, Kremeier discloses a computer program product (electronic control of Figs. 1-7) for improving operation of a ventilator comprising a computer readable storage medium (Fig. 7 #19; ¶¶0048-0053) having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to perform: accessing measurement data (Fig. 4; ¶0062) from sensors for each of esophageal pressure data (Fig. 4 #60), airway pressure data (Fig. 4 #27), and airway flow data (Fig. 4 #26) from a patient being ventilated; and comparing the esophageal pressure data with changes to one or more of the airway pressure data .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-8 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kremeier (U.S. Pub. 2019/0231202).
Regarding claim 7, Kremeier fails to explicitly disclose the system uses one or more of the esophageal pressure data, the airway pressure data and the airway flow data to indicate a direction to relocate the one or more sensors in an esophagus of the patient.
However, in the discussion of placement of the Peso catheter (Figs. 5-6; ¶¶0071-0077) Kremeier teaches that following an initial insertion procedure when cardiac oscillations are detected by the Peso catheter that it should be drawn back (Fig. 5; ¶0076). Thus, one of ordinary skill in the art would have considered it prima facie obvious that detect of cardiac oscillations within the Peso signal would indicate a need to relocate the sensors upward within the esophagus.
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kremeier the system uses one or more of the esophageal pressure data to indicate a direction to relocate the one or more sensors in an esophagus of the patient in order to provide the benefit of responding to detection of cardiac oscillations within the Peso signal by relocating the Peso sensor upward within the esophagus further in view of Kremeier.
Regarding claim 8, Kremeier fails to explicitly disclose the accuracy of the esophageal pressure data is visually indicated on the display by one or more of a warning, a status indicator, a color coding of an esophageal waveform, and a parameters derived from the esophageal waveform.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kremeier the accuracy of the esophageal pressure data is visually indicated on the display by one or more of a warning and a status indicator in order to provide the benefit of communicating to a user of the system the determination made by the system that the Peso catheter is not accurately positioned and must be repositioned further in view of Kremeier.
Regarding claim 15, Kremeier fails to explicitly disclose the processor uses one or more of a patient diagnosis, patient lung characteristics, and ventilator settings to calculate a change in the PEEP.
However, Kremeier teaches that the system is particularly useful for patients with ARDS and COPD (¶¶0080, 0090-0091; Table 4). Additionally, Kremeier teaches PEEP optimization as being involved in improving compliance of the respiratory system, with that compliance as a patient lung characteristic. And further, Kremeier teaches that inadequate exhalation time settings (i.e. a ventilator setting) may be involved in 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Kremeier the processor uses one or more of a patient diagnosis, patient lung characteristics, and ventilator settings to calculate a change in the PEEP based upon the teaching in Kremeier of how ARDS and COPD are usefully treated by the system, how PEEP optimization directly relates to improving compliance of the respiratory system, and how inadequate exhalation time settings may be involved in inaccurate PEEP.
Regarding claim 16, Kremeier teaches the invention as modified above and further suggests as obvious the transpulmonary pressure data is used by the processor to calculate a change in a tidal volume of the patient to maintain peak transpulmonary pressure below a predetermined level (¶¶0081-0083; Table 2). As Kremeier regulates the tidal volume to maintain peak transpulmonary pressure below a predetermined level (¶¶0081-0083; Table 2) there is an obvious suggestion of calculating any changes to tidal volume such that the predetermined level of peak transpulmonary pressure is not exceeded.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references. Further attention is drawn to Chiumello et al. (“The occlusion tests and end-expiratory esophageal .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785